Citation Nr: 0427269	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
foot frostbite with neuropathy, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of right 
foot frostbite with neuropathy, currently evaluated as 20 
percent disabling.

3.  Entitlement to service connection for residuals of 
frostbite to hands.

4.  Entitlement to service connection for varicose veins, 
claimed as secondary to service-connected bilateral foot 
condition.

5.  Entitlement to service connection for lumbosacral strain, 
claimed as secondary to service-connected bilateral foot 
condition.

6.  Entitlement to service connection for right ankle 
condition, claimed as secondary to service-connected 
bilateral foot condition.

7.  Entitlement to service connection for left ankle 
condition, claimed as secondary to service-connected 
bilateral foot condition.
 
8.  Entitlement to fatigue and lack of sleep, claimed as 
secondary to service-connected bilateral foot condition.

9.  Entitlement to service connection for post-operative 
residuals of left knee torn meniscus, claimed as secondary to 
service-connected bilateral foot condition.

10.  Entitlement to service connection for depression claimed 
as secondary to service-connected bilateral foot condition.

11.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Little Rock, Arkansas.

In a June 1999 rating decision, the RO granted service 
connection for residuals of frostbite of each foot.  The 
veteran voiced disagreement with the disability rating 
assigned in January 2000.  In June 2003, a Statement of the 
Case (SOC) was issued and the veteran perfected his appeal.  
In a December 2002 rating decision, the veteran's disability 
rating was increased to 20 percent for each foot.  The 
veteran continued to disagree with his assigned disability 
ratings.  See also AB v. Brown, 6 Vet. App. 35 (1993). 

In November 2001, a rating decision was issued in which 
service connection for frostbite residuals to the hands, 
varicose veins, and a low back condition was denied.  The 
veteran voiced disagreement with the denial of service 
connection for theses claimed conditions in April 2002.  A 
SOC was issued in June 2003 and the veteran perfected his 
appeal later that same month.

The RO issued a rating decision in December 2002 by which 
service connection was denied for conditions of the left and 
right ankle.  The veteran voiced disagreement in January 2003 
and, in June 2003, a SOC was issued and the veteran perfected 
his appeal.

A July 2003 rating decision reflects that the claims for 
service connection for depression, hypertension, fatigue, and 
a left knee condition were denied.  The veteran's notice of 
disagreement was received in July 2003 and a SOC was issued 
in January 2004.  The veteran perfected his appeal the 
following month.

The issues of entitlement to secondary service connection for 
post-operative residuals of the left knee, hypertension and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is needed on his part.




FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issues decided herein have been developed and obtained 
and all due process concerns have been addressed.

2. The evidence of record does not show the veteran's 
frostbite residuals of the feet with neuropathy are 
manifested by tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray evidence of abnormalities of either 
the left or the right foot.

3.  Competent medical evidence does not relate a current hand 
disability to in-service exposure to cold.

4.  Competent and probative medical evidence indicates there 
is no medical connection between varicose veins and cold 
injuries.

5.  Competent medical evidence shows that the veteran does 
not have lumbosacral strain that is proximately due to or the 
result of his service-connected frostbite residuals with 
neuropathy of the feet.

6.  Competent medical evidence shows that the veteran does 
not have a current, chronic disability of either ankle that 
is proximately due to or the result of his service-connected 
frostbite residuals with neuropathy of the feet.

7.  While the veteran has complained of tiredness and lack of 
sleep, the record does not contain a competent medical 
diagnosis accounting for these complaints as related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of left foot frostbite with neuropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.104. Diagnostic Code 
7121 (2003).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of right foot frostbite with neuropathy 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.104. Diagnostic Code 
7121 (2003).

3.  Residuals of frostbite to the hands was not incurred in 
or aggravated by the veteran's period of active duty.  
38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

4.  Varicose veins were not incurred in or aggravated by 
service, nor are they proximately due to service connected 
disability.  38 C.F.R. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2003).

5.  Lumbosacral strain is not proximately due to service 
connected disability.  38 C.F.R. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2003).

6.  A right ankle condition is not proximately due to service 
connected disability.  38 C.F.R. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2003).

7.  A left ankle condition is not proximately due to service 
connected disability.  38 C.F.R. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2003).

8.  Disability manifested by fatigue and lack of sleep was 
not incurred in or aggravated by service.  38 C.F.R. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran filed his initial cold injury claims 
prior to the enactment of the VCAA.  The Board concludes that 
the RO did not err by not providing the veteran notice of 
VA's duty to assist with his claims prior to the initial 
adjudication of these claims.  VAOPGREC 7-2004 (July 16, 
2004).  

The veteran added claims of entitlement to service connection 
for varicose veins and a low back condition in May 2001.  
Prior to adjudication of theses claim, a letter was sent to 
the veteran in June 2001 by which he was informed that to 
establish entitlement to the benefits sought, evidence 
showing a current disability related to his service-connected 
disability was needed.  While he was also informed that VA 
would assist him in obtaining private medical evidence if he 
submitted the requisite release forms, he was reminded that 
it was still his responsibility to ensure that VA received 
the evidence.

A letter dated in August 2002 informed the veteran that 
evidence showing a connection between any claimed disability 
and his service-connected disabilities was needed to 
establish secondary service connection.  The letter also 
informed him that to establish entitlement to an increased 
rating, evidence was needed to show an increase in the 
severity of his service-connected disabilities.  He was 
notified that temporary and intermittent flare-ups of a 
condition did not constitute aggravation but that the 
underlying condition had to have gotten worse.

A January 2003 letter informed the veteran that it was VA's 
duty to make reasonable efforts to help him get evidence 
necessary to support his claims by doing such things as 
getting medical records, employment records or records from 
other Federal agencies.  He was informed that he was 
responsible for giving enough information so that an request 
could be made and that it was still his responsibility to 
support his claims with appropriate evidence.

In November 2003, another letter was issued by which the 
veteran was notified of what portion of the evidence he was 
responsible for and which portion of the evidence VA bears 
the burden of producing or obtaining.  The letter notified of 
the evidence and information necessary to establish the 
benefits sought.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The claims folder reveals that the 
veteran has played an active role in his appeal and has 
submitted numerous statements in support of his claim.  In 
fact, in January 2004 correspondence, the veteran indicated 
that he had no other evidence that he wished to submit and 
that he desired his appeal to be forwarded to the Board.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a remand of the case to the RO for providing 
additional assistance.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (harmless error argument).  Accordingly, the 
Board considers the VA's notice requirements have been met in 
this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran was afforded VA examinations concerning 
the issues decided herein.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  The resulting reports have been obtained.  VA 
medical records, employment records, and submitted private 
medical evidence have been associated with his claims folder.  
The veteran has not submitted release forms for private 
medical evidence or identified additional evidence that is 
not of record.

The Board notes that the veteran submitted evidence in May 
2004 without waiver of initial RO review.  This evidence in 
particular relates to his secondary service connection claims 
for the left knee and for depression.  As these secondary 
service connection claims are being remanded on different 
grounds, initial RO review will be conducted as a matter of 
consequence.

In short, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and further development assistance would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Increased Rating Claims

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Historically, the veteran sought treatment for possible 
frostbite of the left and right foot on January 23, 1979.  
The veteran stated that his feet were numb with lost 
sensation.  Examination revealed that the veteran's left foot 
had a slow blood return with some warm areas around the toes.  
His right foot appeared to be within normal limits.  The 
record contains an assessment of "cold bite" and the 
veteran was profiled for one week (inside duty, no physical 
training, and limited standing).  The veteran was seen again 
on January 30, 1979, and he complained that his feet still 
felt numb.  Examination revealed no discoloration and pulse 
seemed to be within normal limits.  The record indicates that 
the veteran was advised that the feeling was from the nerves 
returning to life.

The veteran filed his claim in March 1999 and service 
connection was established via an October 1999 rating 
decision.  The rating decision reflects that a 10 percent 
disability rating was assigned for pain and numbness.

A September 1999 VA examination report reflects that the 
veteran informed the examiner that he sustained a cold injury 
to his feet, and to a lesser extent his hands, while in the 
military.  The veteran complained of tingling up the mid-calf 
level of his lower extremities.  The toes were pink and the 
feet warm to touch.  He had excellent posterior tibial and 
dorsal pedis pulses bilaterally.  There was evidence of tinea 
pedis between the toes, which consisted of some 
hyperpgimentation and desquamation of superficial layers.  
Examination revealed no evidence of blister formation, 
deformity of the toes, callus formation, pes planus, or pes 
cavus deformity.  September 1999 VA radiology reports reflect 
that X-rays of the veteran revealed normal hands and normal 
feet.

A December 1999 VA nursing note reflects that the veteran 
presented with complaints of severe pain of the left little 
toe.  He had been seen the previous week for treatment of 
athlete's foot.  Examination revealed that his left little 
toe was slightly swollen and painful to touch.

An October 2001 VA veins examination report reveals that 
physical examination of the veteran's feet showed no 
thickened nails, no edema, easily palpable peripheral pulses, 
and no evidence of any sort of skin or fungus infection.  The 
examiner reviewed the veteran files and the report contains 
an impression of residual frostbite of both the left and 
right foot with no abnormalities found upon examination.
 
A Daily Attendance Record reflects that the veteran arrived 
late for work by eight minutes or more on four occasions in 
June 2002.  The veteran was given an informal verbal 
reprimand for arriving late to work and being inconsistent 
about notifying his director he was going to be late.  The 
veteran indicated that he was late to work as he had slept 
poorly due to ankle and foot pain.  He stated that the pain 
had made him fatigued and depressed.

An August 2002 VA emergency room note reflects that the 
veteran complained of bilateral lower extremity pain due to 
frostbite.  The assessment reflects this assertion.

A statement in support of claim was received in September 
2002 by which the veteran indicated that being on his feet 
for a long period time caused chronic pain.

A September 2002 lay statement from a co-worker indicates 
that the co-worker had known the veteran for two years.  She 
stated that the veteran was in constant pain and very 
concerned about his health.  The co-worker indicated that the 
veteran was deserving of disability benefits at a 100 percent 
rating.  

A September 2002 lay statement from the veteran's girlfriend 
indicated that she noticed the veteran always having problems 
with pain in his legs and feet.  His knees would sometime 
give out when they were out shopping and he had worse pain at 
night, making it hard for him to sleep.

The November 2002 VA joints examination report reflects that 
physical examination of both feet looked entirely normal.  
The soft tissues were in excellent condition and no 
abnormalities of the nails or skin appendages were noted.  
The skin was warm and soft with normal tugor.  Peripheral 
pulses were good.

A December 2002 VA consultation report record that the 
veteran had a history of frostbite in 1978 with resultant 
decreased sensation, sensory peripheral neuropathy and pain 
in both feet.  The veteran stated his pain was worse in cold 
weather.

A January 2003 VA progress note indicates that there was no 
objective changes of the veteran's feet and that the feet 
remained very dry with moderate tenderness with palpitation 
over the mid-sole area, metatarsal heads, and distal Achilles 
tendon.

A March 2003 VA cold injury protocol examination report 
reflects examination of the veteran's feet showed them to 
have slightly dry skin on the soles.  The nails appeared 
normal and peripheral arterial pulsations in the feet and 
ankles were easily palpable.  There was no edema of the lower 
extremities.

An April 2003 VA prosthetics note reflects that the veteran 
was measured and fitted with gel insoles to wear everyday.

An April 2003 statement in support of claim reflects that the 
veteran indicated he had developed athlete's foot since his 
cold injury about which he could do nothing.  The veteran 
stated that he had tissue loss.

Another statement, received in August 2003, by his co-worker 
reflects that the veteran had to receive on-the-job 
assistance because he was not able to lift due to instability 
of the legs and feet.  The co-worker indicated that the 
veteran had several times "bucked under" due to pain whey 
trying to accomplish a task involving lifting and 
transferring.  She also wrote that the veteran had periods of 
rest due to his knee weakness and that he had been caught 
sleeping several times due to lack of sleep at night.  The 
letter also reflects that the veteran's feet were swollen and 
tender to touch.

An August 2003 VA progress note reflects that the veteran had 
been referred for an assessment of work ability after his 
left knee surgery.  Physical examination revealed a slightly 
antalgic gait favoring the left with a normal stance.  

A September 2003 VA progress note reflects that the veteran 
continued to complain of chronic foot pain on the bottoms of 
the feet and in the calves which he indicated was relieved by 
rest but worsened with weight bearing.  He had run out of 
pain medication and was seeking a refill.  Upon physical 
examination, the veteran was in no apparent distress and had 
a normal heal and toe walk.  His lower extremities had no 
edema, no calf tenderness and no unilateral atrophy.

The veteran's current 20 percent disability rating 
contemplates: arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhirosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) in the affected area.  A 30 
percent disability rating contemplates arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) in the affected area.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2003).   

While the veteran has specifically indicated that he had 
tissue loss, the November 2002 VA examination report shows 
that the veteran's soft tissues were in excellent condition.  
A January 2003 VA progress note reveals no objective changes 
of the veteran's feet.  While the September 1999 VA 
examination report indicates the veteran had some 
hyperpgimentation and desquamation of superficial layers 
between the toes, the November 2002 VA examination report 
indicates that physical examination showed feet that looked 
entirely normal.  The November 2002 VA examination report 
also shows that the veteran had no abnormalities of the 
nails.  The March 2003 VA examination report shows that the 
veteran's nails appeared normal.  While the veteran indicates 
he has athlete's foot and previous medical records show 
treatment for this in December 1999, the October 2001 VA 
examination report indicates the veteran had no evidence of 
any sort of skin or fungus infection.  As such, the Board 
concludes that there are no objective findings of tissue 
loss, nail abnormalities, or color changes.

Nor does the evidence show hyperhidrosis (excessive sweating) 
or X-ray evidence of abnormalities.  September 1999 VA 
radiology reports reflect that X-rays of the veteran revealed 
normal feet while the March 2003 VA examination report shows 
that the veteran's feet had slightly dry skin on the soles.  
Additionally, a January 2003 VA progress note indicates the 
feet remained very dry.  In short, while the evidence of 
record reveals that the veteran's bilateral residuals of 
frostbite to the feet is manifested by pain with sensory 
peripheral neuropathy (decreased sensation), his disability 
picture does not more closely approximate the criteria for a 
disability rating in excess of 20 percent for either foot as 
the medical evidence does not reveal tissue loss, nail 
abnormalities, color changes, hyperhidrosis, or X-ray 
evidence of abnormalities of either the left or the right 
foot.  See 38 C.F.R. § 4.7 (2003).

Other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., are to be separately evaluated unless they are 
used to support an evaluation under diagnostic code 7122.  
38 C.F.R. § 4.104. Diagnostic Code 7121, Note 1 (2003).  As 
the veteran's bilateral neuropathy was used in addition to 
the veteran's other symptoms to warrant his 20 percent 
disability ratings, a separate disability rating is not 
appropriate.  Id.; see also 38 C.F.R. § 4.14 (2003).  The 
evidence of record does not contain medical evidence of 
Raynaud's phenomenon, muscle atrophy or any other disability 
as the residual effects of his in-service frostbite to the 
feet such that a separate disability rating is warranted on 
any other basis.  Id. 

The Board notes that the evidence of record does not show 
evidence of tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray evidence of abnormalities of either 
the left or the right foot at any point during the pendency 
of this appeal.  Accordingly, a staged rating is not 
warranted in the instant case.  In short, the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for both his frostbite residuals of the left 
foot with neuropathy and his frostbite residuals of the right 
foot with neuropathy at any point during the pendency of this 
appeal.  As the preponderance of the evidence is against his 
claims, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 
(2003).

The veteran has asserted in correspondence that his chronic 
pain interferes with his job and he had concerns over his 
ability to maintain his employment.  An October 2002 
statement reflects that the veteran indicated that it was 
difficult for him to take his prescribed pain medication at 
work because it made him dizzy.  The veteran has indicated 
that prolonged standing was painful.  The Board recognizes 
that the veteran's service-connected disabilities may limit 
his efficiency in certain tasks.  And while the veteran has 
submitted evidence of disciplinary action at his place of 
employment and evidence of the need for medical leave, the 
reprimand included the veteran not contacting his employer 
prior to showing up late and the medical evidence shows that 
his medical leave was not predicated upon his service-
connected frostbite residuals.  His frostbite residuals do 
not present manifestations that could be regarded as 
presenting exceptional or unusual disabilities.  The 
disability ratings themselves are recognition that industrial 
capabilities are impaired and his disability pictures are not 
reflective of factors that take them outside of the norm.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Accordingly, the Board finds that the disabilities at issue 
do not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).

Service Connection Claim: Frostbite Residuals of the Hands

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995).  Absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In short, the veteran's assertions that he currently 
has residuals of frostbite to the hands while on active duty 
are not competent medical evidence.

A September 1999 VA examination report reflects that the 
veteran informed the examiner that he sustained a cold injury 
to his feet, and to a lesser extent his hands, while in the 
military (his service medical records do not reflect 
treatment for or complaints of a cold injury to the veteran's 
hands).  He indicated that he had persistent numbness of the 
tips of his fingers and toes but that he had not been 
diagnosed with a circulatory problem.  The report reflects 
that physical examination revealed that the veteran's hands 
were pink with an excellent bilateral grip.  The report 
contains impressions of residual cold injury to both hands 
and residuals of cold injury to both feet.

September 1999 VA radiology reports reflect that X-rays of 
the veteran revealed normal hands.

An October 2001 VA veins examination report reflects that the 
veteran indicated that, since approximately one year 
previously, he had started noticing that his hands would 
bother him when he worked in very cold weather.  He indicated 
his hands would be numb and weaker than he felt they should 
be.  The examiner indicated that examination revealed no 
abnormality of the hands and that it was unlikely that any 
changes to the hand (had there been any) would be due to the 
veteran's very limited cold exposure 22 years previously. 

An April 2002 VA clinic note contains an assessment of a 
history of a cold injury to the hands and feet, stable.

Here, even though the veteran's service medical records do 
not reflect a cold injury to the veteran's hands, current 
medical evidence chronicles the veteran's assertions that 
such an injury occurred.  Regardless, competent and probative 
medical evidence does not reflect any abnormality of the 
veteran's hands.  Furthermore, the VA examiner indicated in 
the October 2001 examination report that it was unlikely that 
any changes to the hand (had there been any) would be due to 
the veteran's very limited in-service cold exposure.  Under 
these circumstances, the Board concludes the greater weight 
of the evidence shows no etiological link between a current 
hand disability and exposure to cold.  Accordingly, service 
connection for residuals of frostbite to the hands must be 
denied.  



Secondary Service Connection Claims

Service connection is warranted where the evidence shows that 
a disability is proximately due or the result of an already 
service-connected disability. 38 U.S.C.A. § 1131 (West 2002), 
38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  38 U.S.C.A. § 5107 
(West 2002), 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Moreover, service connection is not warranted for pain alone.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).
 
The veteran has asserted that his claimed conditions were 
either caused or aggravated by this cold injury residuals of 
the feet with neuropathy.  It is long settled law that the 
veteran, as layman, is not qualified to render opinions as to 
medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, his assertions of 
diagnoses and that disabilities are the result of or 
aggravated by his service-connected frostbite residuals are 
not competent medical evidence.  Nor does the evidence of 
record indicate that a co-worker of the veteran, who has 
submitted statements on his behalf, has the requisite 
education to render her opinions competent as to diagnosis or 
etiological opinions.

Varicose Veins 

A March 1993 VA general medical examination report reflects 
that physical examination for varicose veins revealed no 
varicosities.  

In July 1999, page three of three of a private medical record 
was received from the veteran.  The record contains an 
assessment of mild varicose veins and indicates that the 
veteran had complained of chronic leg pain with prolonged 
standing on hard surfaces.  Other than the assessment for 
varicose veins, the remaining portion of the assessment 
section of the submitted document, including any potential 
comments by the private physician, has been erased.

An October 2001 VA veins examination report reflects that the 
veteran indicated that, since about approximately one year 
previously, he had developed varicose veins in both of his 
lower legs.  The report reflects that the examiner indicated 
that there was no clinical evidence of varicose veins of the 
legs.  The examiner also indicated that in addition to no 
abnormality being found, there was no medical connection 
between varicose veins and cold injuries.

An April 2002 VA clinic note contains an assessment of mild 
varicose veins.  An August 2002 VA emergency room note 
reflects a history of varicose veins since January 1999.

A March 2003 VA cold injury protocol examination report 
reflects that the veteran stated that he had varicose veins 
that he attributed to his cold injury.   The report indicates 
that the veteran did not wear support hose on any sort of 
regular basis and had never had any surgery on varicosities.  
The report reflects that upon physical examination, the 
examiner was unable to identify any varicosities of either 
lower extremity that was of any consequence.  The veteran had 
normal-appearing superficial veins.

Here, the private medical evidence is not probative to the 
issue at hand, entitlement to service connection, because the 
private medical evidence of record does not contain an 
etiology opinion concerning varicose veins.  If fact, while 
VA treatment records reflect assessments of varicose veins, 
the March 2003 VA examination report reflects that the 
veteran had normal-appearing superficial veins.  Furthermore, 
physical examination did not reveal any varicosities of any 
consequence.  Regardless, the October 2001 VA veins 
examination report reflects that the examiner indicated that 
in addition to no abnormality being found, there was no 
medical connection between varicose veins and cold injuries.  
As competent and probative medical evidence does not link the 
claimed condition of varicose veins to the veteran's service-
connected frostbite residuals, the preponderance of the 
evidence is against the veteran's claim.  Service connection 
is therefore denied.

Lumbosacral Strain

A July 2001 VA outpatient care note contains an assessment of 
lumbosacral strain.  The veteran reported low back pain for 
the preceding two weeks after lifting a mop bucket at work.  
The note indicates that the veteran ambulated without 
assistance and had a normal gait but was unable to toe walk 
without pain.

An October 2001 VA veins examination report reflects that the 
veteran reported that he had injured his back at work the 
previous month due to the fact that he had to be careful 
because of his feet.  The report reflects that the examiner 
indicated that examination of the back was within normal 
limits except for complaints of soreness with full forward 
flexion.  The examiner indicated that in addition to no 
abnormality being found, there was no medical connection 
between a back condition and the veteran's cold injury 
residuals.

A March 2003 VA cold injury protocol examination report 
reflects that the veteran was observed to have normal range 
of motion of the lumbar spine while he was putting on his 
socks and shoes but he refused to do the range of motion 
exercises in a standing position due to his left knee.  The 
examiner indicated that there was no lumbosacral sprain found 
related to the veteran's cold injury of the feet.

An April 2003 statement in support of claim reflects that the 
veteran indicated that his weak legs caused lumbosacral 
strain upon lifting his legs.

Here, the evidence of record does not indicate that the 
veteran has a current chronic disability of lumbosacral 
spine.  Instead, the evidence revealed treatment for an acute 
incident of lumbosacral strain after an on-the-job injury 
with later medical evidence reflecting no lumbosacral strain.  
While the veteran continued to complain of lumbosacral back 
pain, pain is not a disability.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  Furthermore, both the October 
2001 VA examination report and the March 2003 VA examination 
report reflect that there was no medical connection between a 
back condition and the veteran's frostbite residuals.  As 
such, the Board concludes that the medical evidence shows 
that the veteran does not have a current, chronic disability 
of lumbosacral strain that is proximately due to or the 
result of his service-connected frostbite residuals.  As the 
preponderance of the evidence is against his claim, service 
connection is not warranted.

Right and Left Ankles

In May 2002, the veteran was seen for a VA consultation for a 
provisional diagnosis of Achilles tendonitis.  The record 
also contains an assessment of ankle and foot pain of unknown 
etiology.  The veteran was referred from podiatry due his 
complaints of bilateral ankle pain.  

The November 2002 VA joints examination report reflects that 
the veteran complained of bothersome ankles that were painful 
when he walked.  The report indicates that physical 
examination of both feet looked entirely normal.  Range of 
motion for both ankles was within normal limits and pain 
free, although several attempts had to be made to get the 
veteran to relax enough to do the examination.  The examiner 
indicated that even if an abnormality of the ankle were 
revealed by new X-rays (previous X-ray evidence showed normal 
ankles), the abnormality would not be related etiologically 
to his latest cold injury.

A December 2002 VA consultation report reflects that November 
2002 X-rays of the veteran's bilateral ankles were normal.

A March 2003 VA addendum shows that the veteran was being 
followed for bilateral foot, ankle, and posterior pain and 
numbness, felt to possibly be Achilles tendonitis and plantar 
fasciitis with or without other pathology.  The VA physician 
indicated that upon examination, he confirmed findings of 
bilateral pes plenus and moderate tenderness in the mid- to 
central plantar aspect of both feet.  The addendum contains 
an impression of persistent probable Achilles tendonitis and 
plantar fasciitis.

The Board notes that service connection is not warranted for 
the veteran's complaints of bilateral ankle pain alone.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  X-
rays of the veteran's ankles were normal.  And while the 
veteran's treatment records reveal probable Achilles 
tendonitis, the November 2002 VA joints examination report 
reflects that an ankle abnormality would not be related 
etiologically to a cold injury.  As such, the Board concludes 
that the medical evidence shows that the veteran does not 
have a current, chronic disability of either ankle that is 
proximately due to or the result of his service-connected 
frostbite residuals.  As the preponderance of the evidence is 
against these secondary service claims, service connection is 
not warranted for a condition of either ankle.

Fatigue and Lack of Sleep 

Regarding the veteran's claim of entitlement to service 
connection for fatigue and lack of sleep, the medical 
evidence of record is void of such a diagnosis.  Instead, his 
medical treatment records and statements in support of claim 
merely reflect complaints of fatigue and lack of sleep.

A May 2002 consultation note reflects that the veteran 
indicated that he felt fatigue and slept poorly.  A February 
2003 VA clinic note reflects the veteran complained of 
depressed feeling and of insomnia.

A statement, received in August 2003, by a co-worker of the 
veteran's reflects that she wrote that the veteran had 
periods of rest due to his knee weakness and that he had been 
caught sleeping several times due to lack of sleep at night.

An August 2003 VA mental hygiene clinic note reflects that 
the veteran indicated that his sleep had improved and that he 
was having difficulty sleeping two times a week as opposed to 
nightly.  The note contains a diagnosis of major depressive 
disorder.

As the above evidence indicates, while the veteran has 
complained of tiredness and lack of sleep, the record does 
not contain a competent medical diagnosis in this regard, or 
a disability manifested solely by this.  In view of this, a 
basis upon which to establish service connection has not been 
presented, and the appeal is denied.  


ORDER

An increased rating for residuals of left foot frostbite with 
neuropathy is denied.

An increased rating for residuals of right foot frostbite 
with neuropathy is denied.

Service connection for residuals of frostbite to the hands is 
denied.

Service connection for varicose veins is denied.

Service connection for lumbosacral strain is denied.

Service connection for a right ankle condition is denied.

Service connection for a left ankle condition is denied.

Service connection to fatigue and lack of sleep is denied.


REMAND

An August 1999 VA progress note reflects that the veteran had 
a history of a depressive disorder, not otherwise specified.  
The note indicates that the veteran dropped by the mental 
health clinic for an unscheduled visit, complaining that his 
mood had been depressed for several weeks.  The note contains 
diagnosis of depression, not otherwise specified, cocaine 
dependence (in remission), nicotine dependence, and a 
personality disorder.  Subsequent VA medical records reflect 
treatment for depression.  A March 2003 VA medical record 
reflects that the veteran's medical history was positive for 
chronic pain that had served as a precipitating factor in his 
then-current depressive episode.  The veteran has not been 
afforded a VA examination to obtain a medical opinion as to 
whether the claimed condition of depression is proximately 
due to or the result of his service-connected frostbite 
residuals.  See 38 C.F.R. § 3.159(c)(4) (2003).

Nor has the veteran's been afforded examinations concerning 
his left knee or hypertension claims.  While the March 1993 
VA general medical examination report contains a diagnosis of 
atypical left upper anterior chest pain, "not indicative of 
heart disease," a January 2001 VA emergency nurse progress 
note indicates the veteran had a history of hypertension.  
Additional VA medical records contain assessments of 
hypertension.

Additionally, the veteran has asserted, in essence, that his 
difficulties with his service-connected frostbite residuals 
of the feet resulted in his March 2003 medial meniscus tear 
and injury to the left knee.  A VA medical record from March 
2003 reflects that the veteran stated he had been walking in 
his house when he had sudden severe pain of the left knee.  A 
November 2003 VA program note reflects that magnetic 
resonance imaging showed arthritis of the knee.

The veteran should be afforded VA examinations in relation to 
his left knee, depression and hypertension claims.  
Accordingly, this matter is REMANDED for the following:

1.  Schedule the veteran for a VA mental 
disorders examination.  After reviewing 
the evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether any currently 
diagnosed depressive disorder is likely 
(more than 50%), unlikely (less than 
50%), or at least as likely as not (50%) 
proximately due to, or aggravated by his 
service-connected frostbite residuals of 
the feet with neuropathy, including the 
discomfort the residuals cause.  The 
Board notes that temporary and 
intermittent flare-ups of any psychiatric 
condition would not itself constitute 
aggravation, unless the underlying 
psychiatric condition is considered to 
have gotten worse.  

If any medical opinion cannot be given on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

2.  Schedule the veteran for a VA 
cardiovascular examination.  After 
reviewing the evidence of record and 
examining the veteran, the examiner 
should provide an opinion as to whether 
the veteran's hypertension is likely 
(more than 50%), unlikely (less than 
50%), or at least as likely as not (50%) 
proximately due to or related to his 
service-connected frostbite residuals of 
the feet with neuropathy.  If any medical 
opinion cannot be given on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.

3.  Schedule the veteran for a VA joints 
examination.  After reviewing the 
evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether the veteran's post-
operative residuals of the left knee are 
likely (more than 50%), unlikely (less 
than 50%), or at least as likely as not 
(50%) proximately due to his service-
connected frostbite residuals of the feet 
with neuropathy.  If any medical opinion 
cannot be given on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  Send the claims 
folder to the examiner for review.

4.  Readjudicate the veteran's secondary 
service connection claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental SOC (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits and all evidence received since 
January 2004.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



